FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VICENTE LIMA-CAMARILLO,                           No. 11-72966

               Petitioner,                        Agency No. A077-304-360

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Vicente Lima-Camarillo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Lima-Camarillo’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s order dismissing as untimely Lima-Camarillo’s appeal of the immigration

judge’s decision. See 8 C.F.R. §§ 1003.2(b)(1), 1003.38(b), (c); Avagyan v.

Holder, 646 F.3d 672, 678 (9th Cir. 2011) (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      We lack jurisdiction to consider Lima-Camarillo’s contention that his case

warrants a favorable exercise of prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      Lima-Camarillo’s remaining contentions are unavailing, or not properly

before us. See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam)

(“In reviewing the decision of the BIA, we consider only the grounds relied upon

by that agency.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      11-72966